Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  ( “selection module” ; “extraction module”; “palette generator module”; “applicator module” in claims 1 and 13, further “means implemented” in claims 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
2.		Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of HOSHII US 20080240572, teaches “[0048] As shown in FIG. 1, the shape palette 120 contains several simple figures such as a rectangle, a circle, or a triangle so that users can select a desired figure from the shape palette 120. Needless to say, users can appropriately add another figure in the shape palette according to the need. The color palette 122 contains various colors including chromatic colors such as red, blue, or yellow and achromatic colors such as black, white, or gray so that users can select a desired color from the color palette 122. Specifically, when setting an object on the feature setting region 110, users select a desired color from the color palette 122 to color the object. Needless to say, the coloring may be performed after the object is set by selecting the set object using the curser 112. It is noted that users can appropriately add another color in the color palette 122 according to the needs”.
HOSHII, failed to teach or suggest for  identifying, by a selection module implemented by the at least one computing device, selected visual objects of a source image by correlating a region selector applied to the source image to a selected region of the source image that includes the visual objects; extracting, by an extraction module implemented by the at least one computing device, color attributes of the visual objects by iterating over the visual objects to aggregate a set of color attributes from the visual objects; generating, by a palette generator module implemented by the at least one computing device, a color palette including populating a graphical user interface with visual indications of the color attributes; and transforming, by an applicator module implemented by the at least one computing device, a target image into a transformed image by applying one or more of the color attributes to the target image in response to receiving selection of the one or more color attributes via the graphical user interface. As cited in independent claims 1 and 13.
Further HOSHII, failed to teach or suggest for means implemented by at least one computing device for identifying selected visual objects of a source image by correlating a region selector applied to the source image to a selected region of the source image that includes the visual objects; means implemented by at least one computing device for extracting color attributes of the visual objects by iterating over the visual objects to aggregate a set of color attributes from the visual objects; means implemented by at least one computing device for generating a color palette including populating a graphical user interface with visual indications of the color attributes; and means implemented by at least one computing device for transforming a target image into a transformed image by applying one or more of the color attributes to the target image in response to receiving selection of the one or more color attributes via the graphical user interface. As cited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehrotra US 20040017939 is cited because the reference teaches” “Palettized image content is perhaps most typically encountered in computer screen displays, where the graphical user interface may generally consist of window areas containing generally flat color backgrounds, icons and text. The colors of such palettized content displays are selected from a smaller sub-set of discrete colors (referred to as the color palette), which in some computers may be mapped to the larger color space of displayable colors via a color look-up table or the like” In [0003].
Ebrahimi Afrouzi et al. US 20210089040 is cited because the reference teaches “In embodiments, for multiple channels, the vector of the partial derivatives of the function I in the x and y directions and the gradient of a scalar image may be a two-dimensional vector field. In some embodiments, the processor may treat each color channel separately, wherein, I=(I.sub.R, I.sub.G, I.sub.B), and may use each separate scalar image to extract the gradients”, in [00159].
GERSHON US 20220067976 is cited because the reference teaches “displaying a graphical user interface with a normalized color palette of the universal digital color standard to an online shopper on the homogenized eCommerce platform so the online shopper can search for a desired product by the normalized color palette of the universal digital color standard”, in claim 8.
Cen US 20190304008 is cited because the reference teaches “[0010] In some embodiments, an input image is provided to the first computing device and the first set of color values is derived from the input image. For example, the first set of color values may be derived from the input image by determining a number of groupings of pixels of the first image and determining an average or median value of all of the pixels of each grouping to produce a representative color for the grouping of pixels. In other embodiments, the first computing device presents a graphical user interface for color value selection and receives an input from a user indicating the first set of color values”.
Ding et al. US 20210027497 is cited because the reference teaches “[0032] As mentioned above, the color classification system can detect a query object in an image. For example, in one or more embodiments, the color classification system can utilize an object detection neural network to detect the query object (of any color) in an image. In some cases, the object detection neural network detects multiple instances of the query object in an image. In various embodiments, the object detection neural network detects the query object in multiple images. Depending on how the object detection neural network is trained, the object detection neural network can detect objects from a variety of object classes and types”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI BAYAT/Primary Examiner, Art Unit 2664